          Case 2:20-cv-00956-DB Document 3 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ANTHONY ROBERSON,                                   No. 2:20-cv-0956 DB P
11                        Petitioner,
12            v.                                          ORDER
13    UNKNOWN,
14                        Respondent.
15

16           Petitioner, a state prisoner at California State Prison, Corcoran, has filed a document

17   styled as a motion to stay this action. (ECF No. 1.) No other pleadings have been filed by the

18   petitioner. In order to commence an action, petitioner must file a petition for writ of habeas

19   corpus as required by Rule 3 of the Rules Governing Section 2254 cases, and petitioner must

20   either pay the required filing fee or file an application requesting leave to proceed in forma

21   pauperis. See 28 U.S.C. §§ 1914(a), 1915(a). The court will not issue any orders granting or

22   denying relief until an action has been properly commenced. Therefore, petitioner’s motion will

23   be denied without prejudice. Petitioner will be provided the opportunity to file his petition, and to

24   submit an application requesting leave to proceed in forma pauperis or to submit the appropriate

25   filing fee.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. Petitioner’s motion to stay (ECF No. 1) is denied without prejudice;

28           2. Petitioner is granted sixty days from the date of service of this order to file a petition
                                                         1
           Case 2:20-cv-00956-DB Document 3 Filed 05/14/20 Page 2 of 2

 1   that complies with the requirements of the Rules Governing Section 2254 Cases, the Federal

 2   Rules of Civil Procedure, and the Local Rules of Practice; the petition must bear the docket

 3   number assigned this case; petitioner must file an original and two copies of the petition.

 4   Petitioner shall also submit, within thirty days from the date of this order, the application to

 5   proceed in forma pauperis on the form provided by the Clerk of Court, or the filing fee in the

 6   amount of $5.00. Petitioner’s failure to comply with this order will result in a recommendation

 7   that this matter be dismissed; and

 8             3. The Clerk of the Court is directed to send petitioner the court’s form for filing a

 9   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.

10   Dated: May 5, 2020
                                                       /s/ DEBORAH BARNES
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21   DB:12
     DB:1/Orders/Prisoner/Habeas/robe0956.nopetition
22

23

24

25

26

27

28
                                                          2
